Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-16, 19-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (JP 2012/138455 A) in view of the evidence of Fujikawa et al. (US 2017/0081579 A1).
Regarding Claims 1, 4-8, and 10, Yamashita discloses a polyimide siloxane resin which reacts with a curing agent containing epoxy resin (para 0014). 
The polyimide siloxane is made from a tetracarboxylic acid, a diaminopolysiloxane of formula (1) which has two functional (i.e. amino) groups, and a diamine of formula (2) (para 0020, 0024-0025, 0027-0028). This corresponds to the siloxane structure of the present Claims 6-8; regarding Claim 8, the diaminopolysiloxane of formula (1) corresponds to the claimed structure of formula (3-1), where Y1 and Y2 are amino groups, X1 and X2 are alkylene (i.e. divalent) groups, and R1 and R2 are alkyl groups.
The epoxy resin may be YX4000HK (para 0058), which according to the evidence of Fujikawa has a formula corresponding to that of present Claims 4-5, where X is a single bond (para 0206).
Yamashita further discloses the ratio of the epoxy groups of the epoxy resin to the substituent of the polyimide siloxane resin is 1.5 or less (para 0007). Therefore, the ratio of the mesogenic structure to the siloxane structure would be 0.75 or less (i.e. 10:13 or less).
The reaction between the polyimide siloxane resin and the epoxy resin would form an epoxy resin comprising a mesogenic structure and siloxane structure according to the present Claims 1 and 4-8. 
Yamashita does not disclose the epoxy equivalent weight of the epoxy resin comprising a mesogenic structure and siloxane structure. However, given that Yamashita discloses polyimide siloxane resin and epoxy resin having structures and weight corresponding to those disclosed in the present claims, combined in a ratio as presently claimed, it would be obvious that the epoxy equivalent weight of the resulting epoxy resin would inherently be within the range of that presently claimed.
Regarding Claim 9, Yamashita discloses all the limitations of the present invention according to Claim 6 above. Although there is no disclosure of weight average molecular weight of the siloxane compound as presently claimed, given that Yamashita discloses n1 of formula (1) can be 2-50 (i.e. the repeating unit of the diaminopolysiloxane), it is clear that the siloxane compound would inherently possess a weight average molecular weight overlapping that presently claimed.
Regarding Claim 11, Yamashita discloses all the limitations of the present invention according to Claim 1 above. Although there is no disclosure that the epoxy resin exhibits a liquid crystal phase as presently claimed, given that Yamashita discloses epoxy resin having a mesogenic structure, it is clear that the epoxy resin would inherently exhibit a liquid crystal phase identical to that presently claimed.
Regarding Claims 12 and 26, Yamashita discloses all the limitations of the present invention according to Claims 1 and 6 above. Yamashita further discloses use of an additional curing agent, polyvalent isocyanate (para 0038).
Regarding Claims 13-14 and 27, Yamashita discloses all the limitations of the present invention according to Claims 12 and 26 above. Yamashita further discloses 1-200 parts by mass filler based on 100 parts by mass of the polyimide siloxane resin (para 0047). Although there is no disclosure of percent by volume of filler as presently claimed, given that Yamashita discloses this broad amount of filler, it is clear that the amount of filler would overlap that presently claimed absent evidence to the contrary.
Regarding Claim 15, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Although there is no disclosure that the epoxy resin is capable of forming a high order structure as presently claimed, given that Yamashita discloses epoxy resin having a mesogenic structure, it is clear that the epoxy resin would inherently be capable of forming a high order structure identical to that presently claimed.
Regarding Claim 16, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses the resin composition forms a film (i.e. resin sheet) (para 0049).
Regarding Claim 19 and 21, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses the resin composition forms a film (i.e. resin sheet) which is cured (para 0049).
Regarding Claim 20 and 22, Yamashita discloses all the limitations of the present invention according to Claims 19 and 21 above. Although there is no disclosure that the cured film comprises a high order structure as presently claimed, given that Yamashita discloses the cured film comprising epoxy resin having a mesogenic structure, it is clear that the cured film would inherently comprise a high order structure identical to that presently claimed.
Regarding Claim 24, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses a laminate comprising a metal substrate, cured film of the resin composition, and metal foil (paras 0015 and 0049-0052).
Claims 1, 4-13, 15-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa et al. (US 2013/0172459 A1) in view of the evidence of Shimura (US 2011/0048261 A1).
Regarding Claims 1, 4-10, Tsuchikawa discloses a resin formed by reacting a siloxane resin and an epoxy resin (para 0020).
Tsuchikawa discloses the epoxy resin has the following structure (para 0039):

    PNG
    media_image1.png
    108
    332
    media_image1.png
    Greyscale
.
which corresponds to the epoxy compound having a mesogenic structure as claimed, where X is a single bond and each n is 0.
Tsuchikawa further discloses the siloxane structure is derived from a siloxane resin having the following structure:

    PNG
    media_image2.png
    103
    331
    media_image2.png
    Greyscale

wherein each R1 independently represents an alkylene group or an alkylene oxy group each having a carbon number of from 1 to 5; each Ar1 independently represents a single bond, an arylene group, or an alkylene group having a carbon number of from 1 to 5; and m represents an integer of from 5 to 100 (paras 0020-0021). R1 and Ar1 together constitute a divalent organic group, therefore this structure corresponds to formula (3-1) of Claim 8.
Tsuchikawa further discloses using siloxane of formula (I) known under the tradename X-22-160AS (para 0034). As evidenced by Shimura, X-22-160AS has a number average molecular weight of 935 (para 0393). Given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the weight average molecular weight of X-22-160AS would fall within the range claimed in Claim 9.
Tsuchikawa further discloses 10 to 50 parts by mass each of the siloxane resin and the mesogenic epoxy (para 0020).
Tsuchikawa does not disclose the epoxy equivalent weight of the epoxy resin formed by reacting the siloxane resin and epoxy resin. However, given that Tsuchikawa discloses siloxane resin and epoxy resin having structures and weight corresponding to those disclosed in the present claims, combined in a ratio as presently claimed, it would be obvious that the epoxy equivalent weight of the resulting epoxy resin would inherently be within the range of that presently claimed.
Regarding Claim 11, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the epoxy resin of Tsuchikawa exhibits a liquid crystal phase, given that Tsuchikawa discloses an epoxy resin identical to that presently claimed, it is clear that the epoxy resin of Tsuchikawa would inherently exhibit a liquid phase identical to that presently claimed.
Regarding Claims 12 and 26, Tsuchikawa discloses all the limitations of the present invention according to Claims 1 and 6 above. Tsuchikawa further discloses a resin composition comprising the resin and a curing accelerator (0067).
Regarding Claims 13 and 27, Tsuchikawa discloses all the limitations of the present invention according to Claims 12 and 26 above. Tsuchikawa further discloses the resin composition comprises filler (para 0064).
Regarding Claim 14, Tsuchikawa discloses all the limitations of the present invention according to Claim 13 above. Tsuchikawa further discloses the resin composition comprises 0 to 200 parts by mass filler (paras 0064-0065). While there is no disclosure of the amount of filler in % by volume as claimed, given the broad range of filler disclosed by Tsuchikawa as well as the broad range of filler presently claimed and absent evidence to the contrary, it is clear that the amount disclosed by Tsuchikawa would overlap that presently claimed absent evidence to the contrary. 
Regarding Claim 15, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. While there is no disclosure that the resin composition of Tsuchikawa is capable of forming a high order structure, given that Tsuchikawa discloses a resin composition as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the resin composition of Tsuchikawa would inherently be capable of forming a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Tsuchikawa, having an epoxy resin, necessarily can form a high order structure.
Regarding Claim 16, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. Tsuchikawa further discloses a prepreg with a coating (i.e. resin sheet comprising a resin composition layer) comprising the resin composition (para 0076).
Regarding Claim 17, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. Tsuchikawa further discloses a B-stage prepreg comprising a semi-cured coating of the resin composition (para 0076).
Regarding Claim 18, Tsuchikawa discloses all the limitations of the present invention according to claim 17 above. While there is no disclosure that the semi-cured coating of Tsuchikawa is a high order structure, given that Tsuchikawa discloses a semi-cured resin composition layer as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the semi-cured resin composition layer of Tsuchikawa would inherently be a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Tsuchikawa, having an epoxy resin, which comprises the partially cured resin composition layer, can form a high order structure.
Regarding Claims 19 and 21, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses a laminate (i.e. cured product) comprising the prepreg coated with the resin composition (para 0081). This would comprise a cured layer of the resin composition.
Regarding Claims 20 and 22, Tsuchikawa discloses all the limitations of the present invention according to claims 19 and 21 above. While there is no disclosure that the cured resin composition layer of Tsuchikawa is a high order structure, given that Tsuchikawa discloses a cured resin composition layer as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the cured resin composition of Tsuchikawa would inherently be a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Tsuchikawa, having an epoxy resin, which comprises the cured resin composition layer, can form a high order structure.
Regarding Claim 23, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses metal foil disposed on both surfaces of the semi-cured prepreg having a semi-cured coating of the resin composition (paras 0080, 0082). 
Regarding Claim 24, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses metal foil disposed on both surfaces of the semi-cured prepreg having a semi-cured coating of the resin composition and discloses this composite is laminated (i.e. cured) (para 0082). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa as applied to claim 12 above, and further in view of Nishiyama et al. (US 2012/0251830 A1).
Regarding Claim 25, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa does not disclose a power semiconductor device as claimed.
Nishiyama discloses the figure (1) below wherein a power semiconductor device 100 constituted by laminating a copper plate 4 provided with a power semiconductor chip 10 through the intermediary of a solder layer 12, a resin sheet 2 according to the present invention, and a radiating base 6 placed on a water-cooling jacket 20 through the intermediary of a grease layer 8. Since a heat generator including the power semiconductor chip 10 contacts a heat radiating member through the intermediary of the resin sheet 2 according to the present invention, efficient heat dissipation can be conducted (para 0122). Nishiyama discloses the resin sheet 2 is made from mesogenic epoxy (abstract, 0019) in order to attain high thermal conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use the epoxy of Tsuchikawa in the power semiconductor device of Nishiyama in order to produce semiconductor device with good thermal conductivity.

    PNG
    media_image3.png
    316
    624
    media_image3.png
    Greyscale

Response to Arguments
In light of Applicant’s amendments, the 35 USC 112(a) and 112(b) rejections are withdrawn.
In light of applicant’s amendments the 35 USC 103 rejection over Kuratani is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Yamashita does not disclose an epoxy resin having an epoxy equivalent weight as claimed, because the epoxy groups would have been consumed during curing.
However, applicant provides no evidence that during curing the epoxy groups would have been consumed to a degree that there would be almost no remaining epoxy groups resulting in an epoxy equivalent weight outside of the claimed range. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the epoxy equivalent weight of the cured product must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
 Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787